The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of 30 days.
The action is based upon an indictment returned by the grand jury of Carter county, charging the defendant with the crime of selling intoxicating liquor as follows:
"That Dewey Pruitt, in the county and state aforesaid, on the day and year aforesaid, did knowingly, willfully, and unlawfully sell one drink of spirituous liquor, *Page 82 
one drink of vinous liquor, one drink of malt liquor, one drink of fermented liquor and one drink of intoxicating liquor to one G.W. Tucker, contrary to the form of the statutes in such cases made and provided, and against the peace and dignity of the state of Oklahoma."
The indictment charging a misdemeanor, the cause was transferred to the county court for trial. The only question presented to the court by this appeal is the sufficiency of the indictment. This court had under consideration the precise question involved in this case in the case of Hogan v. State,42 Okla. Crim. 188, 275 P. 355. In paragraph 1 of the syllabus this court said:
"Where a statute defines an offense, and enumerates disjunctively the different acts or things which constitute the offense, all of such acts may be charged in a single count conjunctive, since, though each by itself may constitute the offense, all together do no more, and constitute but one and the same offense."
In the recent case of Gravitt v. State, 44 Okla. Crim. 45,279 P. 968, this court reaffirmed the rule laid down in Hogan v. State, supra. Where the statute enumerates several acts disjunctively, which separately or together shall constitute the offense, the indictment, if it charges more than one of them, which it may do, and that, too, in the same count, should do so in the conjunctive. The indictment being sufficient, the trial court did not err in overruling the demurrer of the defendant.
For the reasons stated, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 83